





Exhibit 10.1


Summary of Directors’ Compensation
The Compensation Committee of NewMarket Corporation (the “Company”) approved
directors' compensation, which is effective October 1, 2017. The Company pays
the following quarterly fees for non-employee committee membership:
 
Audit Committee Member
$
1,250


Audit Committee Chairman
5,000


Compensation Committee Chairman
3,750


Nominating and Corporate Governance Committee Chairman
2,500



The Company pays each of its non-employee directors a quarterly fee of $21,250.
In addition to this amount, the Company pays the Lead Director a quarterly fee
of $6,250. The Company does not pay employee members of the Board of Directors
separately for their service on the Board of Directors or its committees.
Any director who was elected to the Board of Directors on or before February 23,
1995 and who retires from the Board of Directors will receive $12,000 per year
for life after age 60. The $12,000 is payable in quarterly installments. The
retirement payments to former directors may be discontinued under certain
circumstances.
Under the 2014 Incentive Compensation and Stock Plan (the “Plan”), each
non-employee director is awarded on each July 1 that number of whole shares of
the Company’s common stock that, when multiplied by the closing price of the
Company’s common stock on the immediately preceding business day equals as
nearly as possible but does not exceed $90,000. The shares of the Company’s
common stock awarded under the Plan are nonforfeitable and the recipient
directors immediately and fully vest in shares of the Company’s common stock
issued under the Plan. Subject only to such limitations on transfer as may be
specified by applicable securities laws, directors may sell their shares under
the Plan at any time.





